denn

 

Case 3:18-cv-06374-WHO Document 23 Filed 05/09/19 Page 1 of 1

SAO 154 (10/03) Substitution of Attomey

UNITED STATES DISTRICT COURT

 

 

Northem District of California
Mark Flolo CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
Vv.

Cucina & Amore, Inc.
CASE NUMBER: 3:18-cv-06374-WHO

 

 

Defendant (s),
Notice is hereby given that, subject to approval by the court, Cucina & Amore, Inc. substitutes
(Party (8) Name)
Christopher Van Gundy , State Bar No, 152359 as counsel of record in
(Name of New Attomey)

place of _ Robert S. Niemann, Keller and Heckman LLP
(Name of Attorney (8) Withdrawing Appearance)

Contact information for new counsel is as follows:
Sheppard, Mullin, Richter & Hampton LLP

 

 

 

 

 

 

 

 

 

Firm Name:
Address: 4 Embarcadero Center, 17th Floor, San Francisco, CA 94111-4109
Telephone: gets) TS-E0eR Facsimile (415) 434-3947
E-Mail (Optional): cvangundy@sheppardmullin.com
I consent to the above substitution. ee UCiner % Ame ov e__.
Date: Ss / a / 14 Lo LG “En “tthe, % ta
ze . (Signature of Party @)
I consent to being substituted. oa L us ER deal) 4 Fokwm tn]

 

Date: Poa, 4. , 8/4

I consent to the show. substitution.

Date: ity 7, 2-0/4

 

 

(Signature of New sae) /

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]

 

 
